
	

114 HR 3872 IH: Safe Streets and Representative Police Forces Act of 2015
U.S. House of Representatives
2015-11-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3872
		IN THE HOUSE OF REPRESENTATIVES
		
			November 2, 2015
			Ms. Kelly of Illinois introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Omnibus Crime Control and Safe Streets Act of 1968 to authorize public safety and
			 community policing grants to be used to make grants to institutions of
			 higher education, with priority given to Predominantly Black Institutions
			 and other similar institutions, to support majors related to criminal
			 justice, for the purpose of increasing the racial diversity of law
			 enforcement agencies, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Safe Streets and Representative Police Forces Act of 2015. 2.Grants to increase the racial diversity of law enforcement agenciesSection 1701(b) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd(b)) is amended—
 (1)in paragraph (16), by striking and at the end; (2)by redesignating paragraph (17) as paragraph (18);
 (3)by inserting after paragraph (16) the following:  (17)to increase the racial diversity of law enforcement agencies by awarding grants to institutions of higher education (as such term is defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001)), with priority given to Predominantly Black Institutions (as such term is defined in section 318 of the Higher Education Act of 1965 (20 U.S.C. 1059e)), historically Black colleges and universities (as such term is defined in section 631 of the Higher Education Act of 1965 (20 U.S.C. 1132)), institutions of higher education at which not less than 40 percent of the enrolled students are Latino, and institutions of higher education at which not less than 40 percent of the enrolled students are Native American, to support majors related to criminal justice, including psychology, sociology, pre-law, and criminal justice majors; and; and
 (4)in paragraph (18), as so redesignated, by striking paragraphs (1) through (16) and inserting paragraphs (1) through (17).  